TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00244-CV



                                 Author Manning II, Appellant

                                                  v.

                                    General Motors, Appellee


                 FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
                       NO. D-1-GN-21-000197, , JUDGE PRESIDING



                             MEMORANDUM OPINION


               Author Manning, Jr., seeks interlocutory appeal from the district court’s failure to

rule on a motion he filed and its failure to set his case for trial on the timeline Manning preferred.

On August 1, 2022, we asked Manning to explain the basis on which this Court may exercise

jurisdiction over his arguments. Manning timely responded but did not identify a basis for the

exercise of our jurisdiction over this attempted appeal. Nor are we aware of any such basis.

Accordingly, we dismiss this cause for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith.

Dismissed for Want of Jurisdiction

Filed: August 16, 2022